Title: To George Washington from the United States House of Representatives, 10 November 1792
From: United States House of Representatives
To: Washington, George



Sir,
[Philadelphia] Saturday the 10th of November, 1792.

The House of Representatives, who always feel a satisfaction in meeting you, are much concerned that the occasion for mutual felicitation, afforded by the circumstances favorable to the national prosperity, should be abated by a continuance of the hostile spirit of many of the Indian tribes; and particularly, that the reiterated efforts for effecting a general pacification with them, should have issued in new proofs of persevering enmity, and the barbarous sacrifice of citizens who, as the messengers of peace, were distinguishing themselves by their zeal for the public service. In our deliberations on this important department of our affairs, we shall be disposed to pursue every measure that may be dictated by the sincerest desire, on one hand, of cultivating peace, and manifesting by every practicable regulation, our benevolent regard for the welfare of those misguided people: and

by the duty we feel, on the other, to provide effectually for the safety and protection of our fellow citizens.
While with regret we learn, that symptoms of opposition to the law imposing duties on spirits distilled within the United States, have manifested themselves, we reflect, with consolation, that they are confined to a small portion of our fellow-citizens. It is not more essential to the preservation of true liberty, that a government should be always ready to listen to the representations of its constituents, and to accommodate its measures to the sentiments and wishes of every part of them, as far as will consist with the good of the whole, than it is, that the just authority of the laws should be steadfastly maintained. Under this impression, every department of the Government and all good Citizens must approve the measures you have taken, and the purpose you have formed, to execute this part of your trust with firmness and energy; and be assured, Sir, of every constitutional aid and cooperation which may become requisite on our part. And we hope, that while the progress of contentment under the law in question, is as obvious as it is rational, no particular part of the community may be permitted to withdraw from the general burthens of the Country, by a conduct as irreconcileable to national justice as it is inconsistent with public decency.
The productive state of the public revenue, and the confirmation of the Credit of the United States abroad, evinced by the loans at Antwerp and Amsterdam, are communications the more gratifying, as they enforce the obligation to enter on systematic and effectual arrangements for discharging the public debt, as fast as the conditions of it will permit; and we take pleasure in the opportunity to assure you of our entire concurrence in the opinion, that no measure can be more desireable, whether viewed with any eye to the urgent wish of the community, or the intrensic importance of promoting so happy a change in our situation.
The adoption of a Constitution for the State of Kentucky, is an event, on which we join in all the satisfaction you have expressed. It may be considered as particularly interesting; since, besides the immediate benefits resulting from it, it is another auspicious demonstration of the facility and success with which an enlightened people is capable of providing, by free and deliberate plans of government, for their own safety and happiness.
The operation of the law establishing the Post-Office, as it relates

to the transmission of news-papers, will merit our particular enquiry and attention; the circulation of political intelligence through these vehicles, being justly reaconed among the surest means of preventing the degeneracy of a free government, as well as of recommending every salutary public measure to the confidence and co-operation of all virtuous Citizens.
The several other matters which you have communicated and recommended, will, in their order, receive the attention due to them. And our discussions will in all cases, we trust, be guided by a proper respect for harmony and stability in the public councils, and a desire to conciliate, more and more, the attachment of our Constituents to the Constitution, by measures accommodated to the true ends for which it was established. Signed by Order, and in behalf of the House

Jona. Trumbull, Speaker.
Attest. John Beckley, Clk

